Citation Nr: 1721484	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-30 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hand or wrist disability other than warts.

3.  Entitlement to service connection for benign prostatic hypertrophy.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a right heel Achilles cord rupture (right ankle disability) from April 17, 2008.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a bilateral foot disability, to include hammer toes and plantar fasciitis.

8.  Entitlement to service connection for a bilateral knee disability.
9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, May 2013, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge with respect to the issues of entitlement to service connection for a back disability, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a bilateral hand or wrist disability, and entitlement to a disability rating in excess of 10 percent for a right ankle disability from April 17, 2008.  A transcript of that hearing is of record.  The same issues were remanded in December 2015.
Furthermore, the Board notes that the Veteran originally requested a Board hearing on his VA Form 9 Substantive Appeal with respect to the issue of entitlement to service connection for benign prostatic hypertrophy, but in February 2017 indicated that he wished to withdraw that request.  

The issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for hypertension, entitlement to service connection for a bilateral foot disability, entitlement to service connection for a bilateral knee disability, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative, competent evidence does not demonstrate that the Veteran's back disability had onset in or within one year of service or is otherwise related to service.  

2.  The probative, competent evidence does not demonstrate that the Veteran has a current disability of the hands other than warts, or that his current wrist disability had onset in or within one year of service or is otherwise related to service.  

3.  The probative, competent evidence does not demonstrate that the Veteran had benign prostatic hypertrophy, or any other disability of the prostate, during the pendency of the appeal.  

4.  Throughout the period on appeal, the Veteran's right ankle disability manifested in pain, stiffness, and ranges of motion including dorsiflexion to, at worst, 10 degrees and plantar flexion to, at worst, 25 degrees, most nearly approximating moderate limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a bilateral hand or wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for entitlement to service connection for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  The criteria for entitlement to a disability rating in excess of 10 percent for a right ankle disability from April 17, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran has submitted evidence since the last adjudication of the issues on appeal by the AOJ, but that it is duplicative of evidence already of record.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board observes the Veteran served within the Southwest Asia theater of operations during the Gulf War era.  However, as the Veteran has been clinically diagnosed with disabilities that account for his claimed symptoms, the presumptions contained in the provisions of 38 C.F.R. § 3.317 (2016) as they pertain to undiagnosed illnesses do not apply in this case.

Disabilities of the Back and Hands or Wrists

The Veteran asserts that he has back and hand or wrist disabilities related to his active duty service.  Specifically, he contends that falls during service resulted in his current back and wrist pain.  He has also contended he has a wrist disability as a result of a test, which he describes as a bone biopsy, conducted when the Veteran experienced chest pain in service.

With respect to current disabilities, the record reflects diagnoses of lumbar degenerative disc disease (DDD) and/or degenerative joint disease (DJD) and carpal metacarpal (CMC) arthritis during the pendency of the appeal.  With respect to an in-service event or injury, the Veteran's service treatment records reflect that the Veteran fell playing basketball in 1983 and landed on his back, resulting in an enlarged tender area in the mid-low back.  The service treatment records also demonstrate that in 1994 the Veteran complained of experiencing back pain across the lower back and radiating into his legs, and that he was placed on temporary light duty as a result.  The service treatment records further indicate that, in 1985, the Veteran complained of jamming the second and third digits of his right hand while playing basketball.  Accordingly, the remaining question for resolution is whether the Veteran's current back and wrist disabilities are related to the in-service complaints.  

In that regard, the Veteran underwent VA back examination in February 2016.  The VA examiner diagnosed lumbar DDD/DJD, as well as a history of a mid-back contusion during active duty.  The examiner noted the Veteran's in-service complaints, and indicated that the Veteran reported that he also recalled having intermittent spasms and strains.  Following a thorough review of the Veteran's lay statements and the medical evidence, the examiner ultimately opined that the Veteran's current back disability is less likely than not related to his active duty service.  

In support of the opinion, the examiner noted that the Veteran had experienced intermittent back strain and spasms, which are episodes of acute back pain most often associated with or following specific activities or events, like lifting or overuse.  The examiner stated that these episodes are most often transient, self-limited, and respond to rest and medication.  The examiner further indicated that such episodes are most often not related to or caused by prior episodes.  Additionally, the examiner noted that the earliest radiographic abnormalities with respect to the Veteran's back appeared in October 2011, and opined that such are most likely due to the aging process and continuing stresses placed upon the spine after service as described by the Veteran.  

With respect to the hands and wrists, the Board notes that, in April 2008, a private physician, Dr. T.C., addressed the Veteran's complaints of right wrist pain.  Dr. T.C. noted the Veteran's contention that he suffered from carpal tunnel syndrome, but found no evidence of that condition.  The Veteran saw another private physician, Dr. T.F., in May 2008.  Dr. T.F. also addressed the Veteran's complaints of right wrist pain and weakness, and noted that the Veteran said he had fallen on his wrists several times in the past.  Dr. T.F. further indicated that the Veteran believed his pain may be related to a bone biopsy conducted in service, but Dr. T.F. reported that he believed the Veteran may have been referring to an arterial blood gas test.  Dr. T.F. examined the Veteran and found no deformities, good range of motion, and normal x-rays.  Dr. T.F. ultimately opined that the etiology of the Veteran's complaints was uncertain, and that there was no orthopedic basis for his pain.  

The Veteran underwent VA hand and wrist examinations in connection with this claim in February 2016.  The examiner found that there was no chronic hand or finger disability or functional impairment, and opined clinical findings were normal with the exception of some callosities, which did not affect the Veteran's function, and warts, for which the Veteran is already service connected.  With respect to the wrists, the examiner diagnosed CMC arthritis with related pain, and described the Veteran's reports of falling on his wrists in service and of having a test performed on his wrists in service.  The examiner noted that the Veteran's description of the test performed was consistent with a radial arterial blood gas draw.  The Veteran did not complain of numbness or tingling, but stated that he had sharp pain and felt he did not have control over his wrists and hands.  

Upon review of the Veteran's lay statements and the evidence of record, the examiner ultimately opined that it was less likely than not that the Veteran had a finger, hand, or wrist disability related to service.  In support of the opinion, the examiner stated that the diagnostic finding was common and that medical literature did not support the contention that it was related to the Veteran's service or to the arterial blood gas test performed in service but, rather, was more likely related to genetic factors and the aging process.  The examiner further noted that the Veteran had been inconsistent in his claims regarding his symptoms and which wrist he believed the arterial blood gas test was performed on.

Upon review, the Board finds the probative, competent evidence does not demonstrate that the Veteran's current back and wrist disabilities are related to his active duty service.  In reaching this conclusion, the Board notes an October 2012 opinion of the Veteran's VA psychologist that the Veteran's physical problems, including chronic back and wrist pain, are related to his military service.  However, the Board finds the opinions of the February 2016 VA examiner should be assigned more probative weight as they included a thorough review of the Veteran's medical history and lay statements, cited to medical literature, and provided in-depth rationales for the conclusions reached, whereas the opinion of the Veteran's psychologist did not.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  

The Board also acknowledges that the Veteran is competent to describe events that occurred during military service and his symptoms.  Barr v Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  In that regard, the Veteran has reported experiencing back pain and wrist pain and weakness since service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of any particular back or hand or wrist disability or as to the etiology of lumbar DJD/DDD or CMC arthritis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current back and wrist disabilities requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").

Here, the most probative evidence of record does not link the Veteran's current back and wrist disabilities to his military service.  Further, there was no evidence of arthritis within one year of the Veteran's discharge from service to warrant presuming it was incurred in service; the first indication in the record of a possible arthritis diagnosis in the back is from 2011, and in the wrists is from 2016.  See 38 C.F.R. § 3.309(a).  As there is no competent evidence establishing arthritis in service or for many years thereafter, and no medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim for service connection for back and hand or wrist disabilities.

Benign Prostatic Hypertrophy

The Veteran also asserts that he has benign prostatic hypertrophy which had onset in service has continued since that time.  

The Veteran's service treatment records reflect that he had an abnormal prostate examination during service in June 1998.  Upon review, however, there is no indication that the Veteran has had a prostate disability, including benign prostatic hypertrophy, at any point during the pendency of the appeal.  In that regard, the Veteran's treatment records are silent for treatment for or complaints of any prostate condition.  In fact, the record demonstrates that the Veteran was subjected to prostate screening and no abnormality was noted.  

Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C.A. §§ 1110, 1131.  Although the Veteran has claimed entitlement to service connection on the basis of the in-service findings, in the absence of competent evidence showing a current diagnosis, service connection for a prostate disability, including benign prostatic hypertrophy, cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has also considered the Veteran's contention that the abnormal findings noted in service would not go away, but neither the Veteran nor his representative has cited any medical authority for that contention, and the competent medical evidence of record simply does not demonstrate any prostate condition during the pendency of the appeal.  As there is no current disability, the Board need not address the further merits of the Veteran's claim.  In the event that the Veteran is diagnosed with a prostate disability, he may submit new and material evidence to reopen his claim for service connection.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2014).

In reaching the above decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for the above disabilities.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
Right Ankle

The Veteran asserts that his service-connected right ankle disability is more severe than the currently-assigned disability rating reflects.  As the Board previously decided the issue of entitlement to an increased rating for this disability prior to April 17, 2008, it is now limited to discussing the period following that date.  

The Veteran's right ankle disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, and is rated as 10 percent disabling throughout the period on appeal.  Diagnostic Code 5271 provides for a 10 percent disability rating with moderate limitation of motion and a 20 percent disability rating with marked limitation of motion.  If ankylosis is present, 38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for higher ratings.  

Normal ranges of motion for the ankle are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent VA examination in connection with this claim in April 2008.  He complained of pain, stiffness, weakness, and weekly episodes of locking.  He reported experiencing severe flare-ups weekly and lasting for one to two days.  He stated that, during flare-ups, he could not mow his yard, lift extra weight, or stand, walk, or drive for prolonged periods.  The examiner noted no deformity, giving way, instability, or episodes of dislocation or subluxation.  The Veteran had an antalgic gait with no evidence of abnormal weight bearing, and did not use an assistive device.  He reported that he was able to stand for up to one hour and to walk for more than a quarter of one mile but less than a mile.  Upon examination, his ranges of motion were as follows: dorsiflexion to 15 degrees on passive and active motion with pain beginning at 10 degrees, and plantar flexion to 25 degrees on passive and active motion with pain beginning at 20 degrees.  There was no additional loss of motion on repetitive-use testing.  The Veteran demonstrated tenderness, guarding of movement, and painful movement.  The examiner opined that the Veteran's ankle disability resulted in significant occupational effects due to decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength, and pain.  The Veteran stated that he had lost some time at work due to the disability.  

The Veteran next underwent VA examination in February 2016.  He complained of constant dull, excruciating pain and reported using special shoes, inserts, braces, heat, ice packs, a TENS unit, and topical creams to treat his pain.  He described experiencing pain because he worked for nine hours a day on his feet, and indicated that at times he used a stool for support.  Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees, with no additional loss of function or range of motion on repetitive-use testing.  There was no evidence of pain with weight bearing.  The examiner opined that the Veteran's range of motion did not contribute to functional loss, but that his pain did.  The Veteran did not report flare-ups.  The examiner noted mild tenderness to manipulation and palpation of the Achilles tendon, but not of the joint.  The ankle demonstrated normal strength with no atrophy, ankylosis, instability, or dislocation.  The Veteran gave a subjective report of discomfort that was present all of the time, and the examiner indicated that it was likely that occupational tasks which place stress on the Achilles region, including running, walking, and standing, would result in increased discomfort.  

The Veteran's treatment records throughout the period on appeal reflect complaints consistent with those noted upon examination, including pain and stiffness.  

Upon review, the Board finds the evidence does not reflect marked limitation of motion or ankylosis such that a disability rating in excess of 10 percent may be awarded.  The record reflects that he retained at least 50 percent of the expected range of dorsiflexion and more than 50 percent of the expected range of plantar flexion.  Ankylosis and instability were not noted. The Board finds, even considering the Veteran's complaints of pain, stiffness, and flare-ups, that these ranges of motion do not approximate marked limitation of motion. 

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  While the Veteran has a scar related to the right ankle disability, it was assigned a separate disability rating, the Veteran did not disagree with the rating assigned, and there is no indication that a higher rating is warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral hand or wrist disability other than warts is denied.

Entitlement to service connection for benign prostatic hypertrophy is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of a right ankle disability from April 17, 2008, is denied.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the remaining issues on appeal.  

With respect to the Veteran's claims for entitlement to service connection for a right shoulder disability, hypertension, and a bilateral knee disability, the Board first notes that such claims have been treated by the AOJ as claims to reopen earlier claims based on new and material evidence.  In that regard, claims for service connection for these disabilities were first denied in an unappealed rating decision by the AOJ in August 2002.  In adjudicating the Veteran's recent claims, the AOJ stated that new and material evidence had not been submitted and declined to reopen the claims for entitlement to service connection for a right shoulder disability and hypertension, and reopened and denied the claim for entitlement to service connection for a bilateral knee disability.  However, additional service treatment records were received subsequent to the August 2002 rating decision which appear to be relevant to the claims.  

When additional relevant service department records are received, a prior determination as to a claim for service connection is not final.  38 C.F.R. § 3.156(c).  As such, these claims are not properly classified as new and material evidence claims, and the AOJ's determination that no new and material evidence was submitted is inaccurate.  Accordingly, the claims for entitlement to service connection for a right shoulder disability and hypertension must be adjudicated on the merits.  

With respect to the right shoulder, it is not clear from the record that the Veteran has a current disability, including DJD as he has alleged; however, a January 2002 examiner noted that an x-ray showed grade one separation of the acromioclavicular joint and noted that such may be related to in-service activities, and a January 2008 private treatment record indicated that an x-ray showed a minimal loss of space at the acromioclavicular joint.  Accordingly, the Board finds that a VA examination and opinion should be obtained with respect to this claim.  

With respect to hypertension, no VA opinion has been obtained.  Service treatment records reflect some elevated blood pressure readings, and the Veteran has a current diagnosis of hypertension.  Accordingly, the Board finds that a VA opinion and, if necessary, examination, should be obtained in order to address this claim.  

A VA examination and opinion were obtained with respect to the Veteran's claim for entitlement to service connection for hammer toes in December 2012, and his claim for entitlement to service connection for a knee disability in April 2013.  The December 2012 examiner found no evidence of hammer toes, but diagnosed plantar fasciitis and opined that it was not caused by or a result of service because there was no mention of plantar fasciitis in the Veteran's service treatment records.  The April 2013 examiner diagnosed bilateral knee strain and opined that it was less likely than not related to the Veteran's in-service knee problems because 14 years passed between the Veteran's in-service complaints and further evidence of a knee condition.  Upon review, the Board finds these opinions insufficient for purposes of determining service connection because they lack medical rationale and rely on an absence of evidence rather than on objective medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Boards finds that additional opinions and, if necessary, examinations, should be obtained.

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board notes that several VA examiners have diagnosed the Veteran with disorders related to substance abuse.  While such disorders may only be service connected on a secondary basis, the Veteran has asserted that he developed problems with substance abuse as a result of chronic pain from his service-connected disabilities.  Accordingly, as the VA opinions of record have not addressed this contention, the Board finds remand is warranted for an additional examination and opinion.  

In that regard, the Board notes that several VA examiners have stated that objective testing has indicated that the Veteran was significantly exaggerating, over-reporting or feigning his psychiatric symptoms.  As such, while the Board makes no judgment or finding on the reasons for these results, the Veteran should be reminded that the duty to assist in the development and adjudication of a claim is not a one-way street, and that he should participate fully and openly upon examination to accurately assess the nature and severity of any acquired psychiatric disorder. 

Updated VA treatment records should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since May 2016.

2.  Schedule the Veteran for a VA shoulder examination.  The claims file must be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide any diagnoses related to the right shoulder at any point during the pendency of the appeal.  

For any right shoulder disability diagnosed at any point during the course of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it arose during service or is otherwise related to service.  The examiner should specifically address the January 2002 examiner's opinion that the Veteran had a shoulder condition brought on by in-service activities.

A complete medical rationale must be provided for any opinion expressed.  

3.  Send the claims file to VA examiner for an opinion regarding hypertension.  The claims file must be reviewed.  If an examination is deemed necessary to respond to the request, one should be scheduled. 
 
Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose during active duty, or is causally related to such service.  

A complete medical rationale must be provided for any opinion expressed.  

4.  Send the claims file to a VA examiner for an opinion regarding the Veteran's foot claim.  The claims file must be reviewed.  If an examination is deemed necessary to respond to the request, one should be scheduled. 
 
Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any foot disability, to include hammer toes and plantar fasciitis, arose during active duty, or is causally related to such service.  The examiner should address the Veteran's complaints of toe and foot pain during service.

A complete medical rationale must be provided for any opinion expressed.  

5.  Send the claims file to a VA examiner for an opinion regarding the Veteran's knee claim.  The claims file must be reviewed.  If an examination is deemed necessary to respond to the request, one should be scheduled. 
 
Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any knee disability arose during active duty, or is causally related to such service.  The examiner should address the Veteran's complaints of knee pain during service.

A complete medical rationale must be provided for any opinion expressed.  

6.  Schedule the Veteran for another VA psychiatric examination.  Prior to the examination, the Veteran should be reminded that the duty to assist in the development and adjudication of a claim is not a one-way street, and that he should participate fully and openly upon examination to accurately assess the nature and severity of any acquired psychiatric disorder.  The claims file must be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  
If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder, to include PTSD, depression, or substance abuse disorders, was (a) caused by; or (b) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's chronic pain.  If the examiner finds an acquired psychiatric disorder has been permanently worsened beyond the natural progression (aggravated), the examiner should identify which disabilities are causing pain and attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the chronic pain. 

A complete medical rationale must be provided for any opinion expressed.  

7.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


